Citation Nr: 9926014	
Decision Date: 09/13/99    Archive Date: 09/21/99

DOCKET NO.  98-11 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for left ear hearing 
loss

2.  Determination of initial disability evaluation assigned 
service-connected right ear hearing loss, currently assigned 
a noncompensable evaluation.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO) which denied entitlement to service 
connection for left ear hearing loss and granted service 
connection for right ear hearing loss at a noncompensable 
disability rating.  The Board also notes that the veteran 
appears to have raised a claim for entitlement to service 
connection for tinnitus.  This matter is referred to the RO 
for appropriate action.


FINDINGS OF FACT

1.  There is no medical evidence linking a left ear hearing 
loss with the veteran's period of active service.

2.  The veteran has Level I hearing in his right ear.


CONCLUSIONS OF LAW

1.  The veteran's claim of entitlement to service connection 
for left ear hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).

2.  The criteria for a compensable evaluation for right ear 
hearing loss have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 4.85-4.87, Diagnostic Code 6100 
(1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he incurred a current bilateral 
hearing loss during Officer Candidate School field artillery 
tests around 1967.  He also asserts that his right ear 
hearing acuity is worse than contemplated by the 
noncompensable disability rating.

Service connection for left ear hearing loss

A veteran is entitled to service connection for a disability 
resulting from disease or injury incurred in or aggravated in 
line of duty while in the active military, naval, or air 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 
3.303 (1998).  Service connection also may be allowed on a 
presumptive basis for certain disabilities such as organic 
diseases of the nervous system (including sensorineural 
hearing loss), if the disability becomes manifest to a 
compensable degree within one year after the veteran's 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 
C.F.R. §§ 3.307, 3.309 (1998).  For purposes of applying the 
laws administered by VA, impaired hearing is a disability 
when auditory thresholds in any of the frequencies 500, 
1,000, 2,000, 3,000 or 4,000 hertz, is 40 decibels or 
greater; or when auditory thresholds for at least three of 
these frequencies are 26 decibels or greater; or when 
Maryland CNC Test speech recognition scores are less than 94 
percent.  See 38 C.F.R. § 3.385 (1998).

The threshold question for the Board, however, is whether the 
veteran presents a well-grounded claim for service 
connection.  A well-grounded claim is one that is plausible, 
capable of substantiation or meritorious on its own.  38 
U.S.C.A. § 5107(a); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  
While the claim need not be conclusive it must be accompanied 
by supporting evidence.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In the absence of evidence of a well-
grounded claim there is no duty to assist the claimant in 
developing the facts pertinent to his claim and the claim 
must fail.  Epps v. Gober, 126 F.3d 1464, 1467-68 (1997).

To establish that a claim for service connection is well 
grounded the appellant must demonstrate the existence of a 
current disability, the incurrence or aggravation of a 
disease or injury in service, and a nexus between the current 
disability and the in-service injury.  Id. at 1467-1468.  
Medical evidence is required to prove the existence of a 
current disability and to fulfill the nexus requirement.  Lay 
or medical evidence, as appropriate, may be used to prove 
service incurrence.  Id. at 1468.  The third element may be 
established by the use of statutory presumptions.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995).

Alternatively, a veteran may establish a well-grounded claim 
for service connection under the chronicity provision of 38 
C.F.R. § 3.303(b), which is applicable where evidence, 
regardless of its date, shows that a veteran had a chronic 
condition in service or during an applicable presumption 
period, and that that same condition currently exists.  This 
evidence must be medical unless the condition at issue is of 
a type for which case law considers lay observation 
sufficient.  If the chronicity provision is not applicable, a 
claim still may be well grounded pursuant to the same 
provision if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology.  Savage v. Gober, 10 Vet. 
App. 488, 495-98 (1997).

Service medical records (SMR's) associated with the claims 
file provide no evidence that the veteran sought or received 
treatment for or was diagnosed with left ear hearing loss 
during his period of active service.  The records do show 
that he underwent audiometry testing in June 1966 at the time 
of his entry into service and in May 1967 and August 1969 
prior to his discharge.  The June 1966 examination disclosed 
left ear puretone thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0(15)
0(10)
0(10)
15(25)
0(5)

These audiometry test results show no hearing impairment as 
that term is defined by VA regulations.  See 38 C.F.R. § 
3.385.  (To facilitate data comparison, figures in 
parentheses here and hereinafter are derived from current 
International Standards Organization (ISO) standards.  Prior 
to October 31, 1967, service medical records reported 
audiometric measurements using American Standards Association 
(ASA) standards.)

The May 1967 examination disclosed left ear puretone 
thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
10(25)
10(20)
10(20)
--
20(25)

These audiometry test results show no hearing impairment as 
that term is defined by VA regulations.  See id.

Separation examination in August 1969, by which time the 
current ISO standards were in effect, disclosed puretone 
thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
0
0
0
--
20

These audiometry test results show no left ear hearing 
impairment as that term is defined by VA regulations.  See 
id.  The veteran specifically denied having hearing loss or a 
history of hearing loss on separation.  

The first post-service medical evidence pertaining to a left 
ear hearing loss is an October 1987 letter from a private 
otolaryngologist diagnosing the veteran with bilateral 
hearing loss.  The physician further noted that the veteran 
had experienced hearing loss "for about a year or even 
longer," that he had been subjected to loud noises in 
service and at his current job where he worked with very 
noisy equipment and that his hearing loss was likely to have 
been noise-induced.  However, the letter does not suggest the 
extent, if any, to which a current left ear hearing loss may 
be attributable to the veteran's period of active service.

Upon a VA audiological evaluation of the veteran's left ear 
in May 1998 the veteran was shown to have an average puretone 
air conduction of 60 and puretone thresholds in decibels were 
as follows:




HERTZ



500
1000
2000
3000
4000
LEFT
15
50
60
65
60

Speech audiometry revealed speech recognition ability of 88 
percent in the left ear.  The examiner did not provide an 
opinion as to the etiology of the veteran's left ear hearing 
loss.

In his February and June 1998 written statements and his 
September 1999 RO hearing testimony, the veteran asserted 
that he was subject to acoustic trauma during his Army 
artillery service, that he first noticed hearing loss at that 
time, and that a former Army colleague would corroborate this 
information.  He further stated that he continued to 
experience left ear hearing loss after service but did not 
seek treatment until 1987.  A June 1998 written statement 
from the former service colleague stated that the veteran 
seemed to have trouble hearing in service and that "if you 
were on the wrong side he had great difficulty hearing what 
was said."  It is unclear from the former colleague's 
statement what side was the veteran's "wrong side."  
However, as is discussed more fully in the second part of 
this decision, medical evidence documents the veteran's right 
ear hearing loss in service.

It is clear from a review of the evidence outlined above that 
the first medical evidence of left ear hearing loss appeared 
nearly 20 years after the veteran's separation from service.  
There is no competent medical evidence that the veteran had a 
left ear hearing loss in service or that his current left ear 
hearing loss is related to service.  Statements submitted by 
the veteran and a former Army colleague are not competent 
medical evidence because both men are lay persons with no 
medical training or expertise.  Therefore, their statements 
alone cannot constitute competent evidence of the required 
nexus or relationship between a current left ear hearing loss 
and the veteran's period of active service.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Undoubtedly, the 
veteran is sincere in his belief that his left ear hearing 
loss is related to his service.  However, as laypersons 
neither he nor his former Army colleague are qualified to 
offer such an opinion and without supporting medical evidence 
their mere contentions cannot constitute a well-grounded 
claim.

The evidence of record does not reflect a chronic left ear 
hearing loss in service or during an applicable presumptive 
period.  Further, the Board notes the veteran's contentions 
regarding the continuity of hearing loss since service.  
However, even the veteran's reported continuity of 
symptomatology (which is assumed to be credible solely for 
the purpose of determining whether he has submitted a well-
grounded claim) requires competent medical evidence to relate 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. at 498.   No such medical nexus opinion 
is of record.  Inasmuch as the record is devoid of competent 
medical evidence establishing a link between the veteran's 
current left ear hearing loss and his period of active 
service, the veteran's claims for service connection for left 
ear hearing loss is implausible and must be denied as not 
well grounded.

The Board also notes that the veteran's representative has 
requested a medical opinion on a possible relationship 
between the veteran's current left ear hearing loss and his 
period of active service.  See 38 C.F.R. § 3.328 (1998).  
Although the medical complexity or controversy inherent in a 
pending claim may warrant an advisory medical opinion from a 
medical expert,  id., the Board is unable to conclude that 
the issue on appeal involves identifiable medical complexity 
or controversy.  Indeed, the claim has failed to reach well-
grounded status simply due to lack of medical evidence of 
causation.  There is nothing about any aspect of this matter 
suggesting medical complexity or controversy requiring review 
by a medical expert.  Similarly, there is no evidence 
whatsoever supporting the representative's suggestion that 
the veteran's left ear hearing loss was in some way 
aggravated by the veteran's service-connected right ear 
hearing loss.

Because the veteran has failed to meet his initial burden of 
submitting evidence of a well-grounded claim for service 
connection, the VA is under no duty to assist him in 
developing the facts pertinent to his claim.  See Epps, 126 
F.3d at 1468.  This includes remanding the case for a medical 
opinion as requested by the veteran's representative.  As the 
Board is not aware of the existence of additional evidence 
that might well ground the veteran's claim, a duty to notify 
does not arise pursuant to 38 U.S.C.A. § 5103(a).  See 
McKnight v. Gober, 131 F.3d 1483, 1484-1485 (Fed. Cir. 1997).  
That notwithstanding, the Board views its discussion as 
sufficient to inform the veteran of the elements necessary to 
well ground his claim, and an explanation as to why his 
current attempt fails.

Entitlement to a higher disability rating for right ear 
hearing loss

A challenge to an evaluation of a service-connected 
disability constitutes a well-grounded claim.  See Fenderson 
v. West, 12 Vet. App. 119, 125-126 (1999); Caffrey v. Brown, 
6 Vet. App. 377, 381 (1994); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  Therefore, the Board finds the claim 
pertaining to the veteran's service-connected right ear 
hearing loss is well grounded.  The Board also finds that the 
factual issues are properly developed and that all evidence 
necessary for equitable resolution of these issues is of 
record.  In a claim of disagreement with a disability rating 
assigned contemporaneously to a grant of entitlement to 
service connection, the facts of a particular case may 
require assignment of separate evaluations for separate time 
periods.  See Fenderson v. West, 12 Vet. App. at 126.  In 
addition, if two disability evaluations derived from the 
rating schedule are potentially applicable the higher 
evaluation will be assigned if the disability appears to 
approximate more closely the criteria required for that 
rating.  38 C.F.R. § 4.7.

The Board notes that in evaluating service-connected hearing 
loss, disability ratings are derived by a mechanical 
application of the rating schedule to the numeric designation 
assigned after audiometric evaluations are rendered.  See 
Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  

During the pendency of this appeal, regulatory changes 
amended the VA Schedule for Rating Disabilities, 38 C.F.R. § 
Part 4 (1998), including the rating criteria for evaluating a 
hearing loss disorder.  This amendment was effective June 10, 
1999.  See 64 Fed. Reg. 25202 through 25210 (May 11, 1999).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. App. 
308, 312-13 (1991).  However, where the amended regulations 
expressly provide an effective date and do not allow for 
retroactive application, the veteran is not entitled to 
consideration of the amended regulations prior to the 
established effective date.  Rhodan v. West, 12 Vet. App. 55 
(1998); see also 38 U.S.C.A. § 5110(g) (West 1991).  
Therefore, the Board must evaluate the veteran's claim for an 
increased rating from June 10, 1999, under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to his claim, if indeed one is more favorable 
than the other.

The new regulations were not in effect when the 1998 rating 
decision was made, and the RO has not considered the new 
regulations.  Also, the veteran has not been given notice of 
the new regulations.  However, it is not necessary to remand 
this claim since he is not prejudiced by the Board's 
consideration of the new regulations in the first instance.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).  The amended 
regulations did not result in any substantive changes 
relevant to this appeal.  Essentially, the old and new 
regulations for evaluating a hearing loss disorder are 
identical.  See 64 Fed. Reg. 25202 (May 11, 1999) (discussing 
the method of evaluating hearing loss based on the results of 
puretone audiometry results and the results of a controlled 
speech discrimination test and indicating that there was no 
proposed change in this method of evaluation).  In this case, 
neither rating criterion can be more favorable to the 
veteran's claim since the criteria are identical in this 
case.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (1998).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85(a) and (d) 
(1999), as amended by 64 Fed. Reg. 25202 through 25210 (May 
11, 1999).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness.  38 C.F.R. §§ 4.85 and 4.87, 
Diagnostic Code 6100; Table VI (1998); 38 C.F.R. § 4.85(b) 
and (e) (1998), as amended by 64 Fed. Reg. 25202 through 
25210 (May 11, 1999).  See Lendenmann v. Principi, supra.  
The amended regulations changed the title of Table VI from 
"Numeric Designations of Hearing Impairment" to "Numeric 
Designations of Hearing Impairment Based on Puretone 
Threshold Average and Speech Discrimination."  See 64 Fed. 
Reg. 25202 (May 11, 1999).  Moreover, Table VII was amended 
in that hearing loss is now rated under a single code, that 
of Diagnostic Code 6100, regardless of the percentage of 
disability.  See 64 Fed. Reg. 25204 (May 11, 1999).  

Prior to June 1999, in situations where compensation has been 
granted only for hearing loss involving one ear, and the 
veteran does not have total deafness in both ears, the 
hearing acuity of the nonservice-connected ear is considered 
to be normal, or at level I.  See 38 C.F.R. §§ 3.383(a)(3), 
4.14 (1998).  In such situations, a maximum 10 percent 
evaluation is assignable where hearing in the compensable ear 
is at level X or XI.  See 38 C.F.R. §§ 4.85, 4.87, Diagnostic 
Code 6101 (1998).  In the recently revised regulations, 
38 C.F.R. § 4.85(f) was added to clearly specify that a 
nonservice-connected ear will be assigned a Roman numeral 
designation of I, subject to the provisions of 38 C.F.R. 
§ 3.383.  See 64 Fed. Reg. 25206 (May 11, 1999).

The Board observes further that the explanatory information 
accompanying the regulatory changes to the criteria for 
evaluating audiological disabilities specifically indicates 
that, except for certain "unusual patterns of hearing 
impairment," the regulatory changes do not constitute 
liberalizing provisions.  Id. at 25204.  The "unusual 
patterns of hearing impairment" include cases where the pure 
tone thresholds at each of the four specified frequencies 
(1000, 2000, 3000, and 4000 Hertz) is 55 decibels or more, or 
where the pure tone thresholds are 30 decibels or less at 
1000 Hertz and 70 decibels or more at 2000 Hertz.  

In June 1998 the RO granted service connection at a 
noncompensable disability rating for the veteran's right ear 
hearing loss pursuant to 38 C.F.R. § 4.85, Diagnostic Code 
(DC) 6100 (1998).

The veteran's SMRs disclose that at the time of his entry 
into service in June 1966, audiometry testing measured the 
veteran's right ear puretone thresholds as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5(15)
0(10)
0(10)
15(25)
35(40)

These audiometry test results show a slight hearing 
impairment as that term is defined by VA regulations.  See 
38 C.F.R. § 3.385.

The May 1967 examination disclosed right ear puretone 
thresholds in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10(25)
10(20)
10(20)
--
20(25)

These audiometry test results show no left ear hearing 
impairment as that term is defined by VA regulations.  See 
id.

The August 1969 examination disclosed puretone thresholds in 
decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
--
40

These audiometry test results show a slight hearing 
impairment as that term is defined by VA regulations.  See 
id.

Upon a VA audiological evaluation of the veteran's right ear 
in May 1998 average puretone air conduction was 56 and 
puretone thresholds in decibels were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
15
65
75
70

Speech audiometry revealed speech recognition ability 96 
percent in the left ear.

Based on the above findings the appropriate numeric 
designation for the veteran's right ear hearing impairment is 
and has been Level I.  See 38 C.F.R. § 4.85, Table VI.  In 
light of that numeric designation, a noncompensable rating is 
warranted under 38 C.F.R. § 4.85, Table VII, DC 6100.

The Board also acknowledges the veteran's contentions that he 
experiences difficulty hearing in certain circumstances.  
However, it finds that the veteran's hearing deficit has not 
been shown to be of such severity to warrant a compensable 
evaluation under applicable schedular standards.  The rating 
schedule is designed to accommodate changes in condition and 
the veteran may be awarded an increased evaluation in the 
future should the extent of disability change.  38 C.F.R. § 
4.1.  At present, however, an increased evaluation is not 
warranted by schedular standards.

After consideration of all of the evidence, the Board finds 
that the preponderance of the evidence is against the claim 
for an increased evaluation for the veteran's service-
connected right ear hearing impairment.  As the Board has 
determined that the preponderance of the evidence is against 
the claim, the benefit of the doubt doctrine is not for 
application.  38 U.S.C.A. § 5107(b) (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1991).

In reaching its decision the Board has carefully considered 
the history of the veteran's right ear hearing impairment and 
possible application of other provisions of 38 C.F.R., Parts 
3 and 4, (pertaining to extra-schedular evaluation) 
notwithstanding whether the veteran or his representative 
requested such consideration.  See Schafrath v. Derwinski, 1 
Vet. App. 589, 592-3 (1991).  However, the Board finds that 
the record does not show the veteran's disability to be so 
exceptional or unusual, with factors such as marked 
interference with employment or repeated hospitalization, as 
to render application of the regular schedular standards 
impractical and warrant extra-schedular consideration.  See 
Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. 
Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


ORDER

Service connection for left ear hearing loss is denied.

An increased (compensable) evaluation for right ear hearing 
loss is denied.


		
	S. L. KENNEDY
	Member, Board of Veterans' Appeals



 

